Citation Nr: 1502332	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-14 855	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 20, 2009 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to May 1976.

Service connection for PTSD was granted by the Department of Veterans Affairs (VA) Agency of Original Jurisdiction by rating decision in August 2008, effective from September 2003 and a 50 percent disability evaluation was assigned.  The Veteran filed a notice of disagreement but withdrew the appeal from appellate consideration on August 22, 2008. 

The current appeal comes before the VA Board of Veterans' Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida that granted a 100 percent disability evaluation for PTSD, effective from August 20, 2009.  The Veteran appeals for an earlier effective date. 

The appellant was afforded a videoconference hearing in October 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The issue of an effective date earlier than April 27, 2009, for the grant of 100 percent for PTSD will be remanded to the Agency of Original Jurisdiction (AOJ) as discussed in the REMAND section below.


FINDINGS OF FACT

1.  On August 22, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of the appeal for a higher rating for PTSD was requested.

2.  Subsequent to withdrawal of the claim for a higher rating for PTSD, the Veteran submitted a claim for an increased rating for PTSD on August 20, 2009.

3.  A VA vocational rehabilitation report dated April 27, 2009 found that the Veteran was unable to benefit from a vocational rehabilitation and was effectively unemployable.

4.  The findings obtained on the April 27, 2009 VA vocational rehabilitation establish the earliest recognizable in the current record for a higher rating for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of April 27, 2009, but no earlier, for a 100 percent rating for PTSD are met based on the evidence of record.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§  3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Board finds that the necessary development has been accomplished for the purposes of the decision below and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  As such, the claim for an earlier effective date is ready to be considered on the merits.

1.  Withdrawal of Appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, the appellant affirmatively withdrew the appeal for a higher rating for PTSD on August 22, 2009.  As the Veteran withdrew his appeal, there remained no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board did not have jurisdiction to review the appeal after it was withdrawn and it was dismissed and any prior rating was final.

2.  Effective date earlier than August 20, 2009 for the assignment of a 100 percent rating for PTSD.

Pertinent Law and Regulations

Absent a finding of clear and unmistakable error, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a) (2014); 38 C.F.R. § 3.400(o)(1) (2014).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2014). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination. Massie v. Shinseki, 25 Vet. App. 123 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

Factual Background and Legal Analysis

As noted previously, service connection for PTSD was granted by rating decision in August 2008, effective September 2003, and a 50 percent disability evaluation was assigned from the latter date.  The Veteran filed a notice of disagreement but withdrew the appeal from appellate consideration on August 22, 2008.  After withdrawal of the claim, he did not file a new notice of disagreement to continue the appeal. See 38 C.F.R. § 20.204(c).  As such, there remain no allegations of errors of fact or law for appellate consideration from that appeal.  That rating has become final.

The Veteran filed a new claim on August 20, 2009 requesting re-evaluation of PTSD for a higher rating.  As such, the date of receipt of the claim for a higher rating is August 20, 2009.  Review of the claims file reflects that after withdrawal of the prior claim, there is no other document or communication from the Veteran that might be construed as a formal or informal claim for an increased evaluation. See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello.

An exception to the general rule applies, however, where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in a veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In this regard, the Board notes that in support of the claim for a higher rating, the appellant submitted a VA vocational rehabilitation report dated April 27, 2009 which indicated that he had significant cognitive decline and was very unlikely to benefit from a vocational rehabilitation program that required any degree of academics or classroom work.  It was found that the Veteran would not be able to keep up and that his participation would only increase his level of emotional upset.  The vocational rehabilitation evaluator determined that no specific interventions were available at that time that might minimize his degree of dysfunction.  Axis I diagnoses of cognitive disorder, NOS [not otherwise specified] and PTSD were rendered.  A Global Assessment of Functioning score of 48 was provided denoting severe social and industrial impairment.

The RO thus interpreted the April 27, 2009 VA vocational rehabilitation report as reflective of total occupational and social impairment due to psychiatric symptomatology commensurate with the criteria for a 100 percent disability rating under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Therefore, while the Board is precluded by law in disturbing the withdrawal of the claim on August 22, 2008, an earlier effective date may be granted from the date a factually ascertainable increase in the disability was demonstrated within the one-year period preceding the date of the claim, in this case, April 27, 2009.  As such, the benefit of the doubt is resolved in favor of the Veteran by granting an effective date of April 27, 2009 for a 100 percent rating for PTSD based on the exception to the general rule for effective dates. See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



ORDER

An effective date of April 27, 2009 for the assignment of a 100 percent rating for PTSD is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board points out that although an earlier effective date of April 27, 2009 has been granted, as noted above, the Veteran may be entitled to an even earlier effective date if evidence is received that demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since the appellant's claim was received on August 20, 2009, clinical evidence dating from August 20, 2008 through April 26, 2009 may support the claim for a higher rating for PTSD and an earlier effective date.

In this regard, the Board observes that the Veteran wrote in July and August 2008 that he received counseling at a Vet Center for psychiatric symptomatology.  In July 2008, his Representative requested that the appellant's records be obtained from the Bay Pines VA Medical Center.  The Board notes that there are no pertinent VA outpatient records for 2008 or 2009.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, psychiatric records dating from August 2008 through 2009 should be requested from the Bay Pines VA Medical Center and the Vet Center and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA psychiatric records from August 2008 through 2009 from the Bay Pines VA Medical Center and associate with the claims folder.  If appellant has had any additional treatment, he should notify the RO so that all pertinent records can be obtained.  The request to secure records should be documented.

2.  Request the Veteran's counseling records from August 2008 through 2009 from the appropriate Vet Center and associate with the claims folder.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


